I agree with the disposition of all the assignments of error as set forth in the opinion of Judge Wise. I also agree with his analysis of all the assignments of error except the fifth assignment of error, part D. I agree that the admission of Dr. Peeno's testimony was error. I would find it to be harmless error based on the nature and amount of the other evidence presented at trial, not because Anthem was estopped from claiming the treatment was experimental after it had approved the therapy for Mrs. Dardinger on three previous occasions.
  ______________________ JULIE A. EDWARDS, P.J.